DETAILED ACTION
	The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s amendment to claims and arguments filed on August 6, 2020 have been received and entered. Claims 1, 9, 10-11 have been amended, while claims 20 and 28 have been canceled. Claims 31-34 are newly added. Claims 1-19, 21-27, 29-30, 31-33 and 34 are under consideration. 
Priority
It is noted that instant application is a continuation of US application no 14/056,434, filed on 10/17/2013, which is a Divisional of 13/740,727, filed on 01/14/2013, now USP 9505827, which is divisional of US application no 13/310,431, filed on 12/02/2011, which is a CIP of PCT/GB2010/051122 07/07/2010, which claims benefit of 61/223,960 07/08/2009.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/03/2021 and 10/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Maintained & modified -Claim Rejections - 35 USC § 112- necessitated by amendments 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 10-19, 21-27, 29-30 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A transgenic mouse having a germline comprising homozygous chimeric immunoglobulin heavy and kappa light chain loci,

said chimeric IgH locus comprising in 5’ to 3’ orientation said unrearranged human IgH Vs, Ds, and J gene segments, a chimeric IgH JC intron, and said heavy chain constant region, wherein said chimeric IgH JC intron comprises in 5’ to 3’ orientation a truncated human IgH JC intron contiguous with a truncated mouse IgH JC intron comprising mouse Emu enhancer, 
said chimeric immunoglobulin kappa light chain locus comprising in 5’ to 3’ orientation unrearranged human IgVKs and Jk gene segments, a chimeric kappa JC intron comprising a kappa enhancer (EiK\ and a constant region comprising an endogenous Ck gene segment,
wherein said chimeric kappa JC intron comprises in 5’ to 3’ orientation a truncated human IgK JC intron contiguous with  a truncated mouse IgK JK intron comprising said kappa Eik, wherein said truncated mouse IgK JC intron comprises 782 bp of mouse intronic DNA upstream of said Eik ;
wherein the germline of said transgenic mouse comprises endogenous mouse IgH variable region DNA upstream of said truncated mouse IgH JC intron and said mouse is non-functional to express endogenous mouse IgH chain, and
wherein said mouse is nonfunctional to express endogenous mouse IgK chain,
and, wherein said transgenic mouse is capable of producing an antibody comprising a chimeric heavy chain comprising a human IgH variable region and a mouse IgH constant region and chimeric kappa light chain comprising a human IgK variable region and a mouse IgK constant region upon stimulation with antigen.
A method of producing a transgenic mouse, the method comprising the steps of inserting into a transgenic mouse germline: 
(a) a plurality of unrearranged human IgH V gene segments, human IgH D gene segments, and human IgH J gene segments at an endogenous IgH locus upstream of and operatively linked to a heavy chain constant region comprising an endogenous CH gene segment of a mouse IgH locus, to form a chimeric IgH locus which comprises in 5' to 3' orientation, said plurality of a human IgH V gene segments, D gene segments and J gene segments, a chimeric IgH JC intron comprising a truncated human IgH JC intron contiguous with a truncated mouse 
 (b) unrearranged human Ig light chain kappa V gene segments and human Ig kappa light chain  J gene segments at an endogenous Ig kappa locus upstream of a mouse kappa constant region comprising an endogenous C kappa gene, to form a chimeric Igk locus which comprises in 5' to 3' orientation, said unrearranged human kappa V gene segments and kappa J gene segments, a chimeric kappa JC intron comprising a kappa enhancer and constant region comprising an endogenous Ck gene segment, wherein said chimeric kappa JC intron comprises a truncated human IgK JC intron contiguous with a truncated mouse IgK JC intron comprising mouse intronic enhancer (EiK), said truncated mouse IgK JC intron further comprises 782bp of mouse intronic DNA upstream of said EiK, the insertion being such that the transgenic mouse is capable of producing a plurality 4Attny. Docket: 39080-15401 Response to Non-Final Rejection dated May 3, 2019 Response filed October 31, 2019 of polypeptides selected from the group consisting of chimeric antibodies, heavy chain polypeptides and kappa chain polypeptides having a mouse constant region and a human variable region, wherein the germline of said transgenic mouse comprises all or part of endogenous mouse Igk variable region at a position that is upstream of unrearranged human Igk variable region gene segments, and, wherein said mouse is nonfunctional to express endogenous mouse IgK chain, and, 
wherein steps (a) and (b) can be carried out in either order or each of steps (a) and (b) can be carried out in a stepwise manner or as a single step and 
wherein the germline of said transgenic mouse comprises endogenous mouse IgH variable region DNA upstream of said truncated mouse IgH JC intron and said mouse is non-functional to express endogenous mouse IgH chain, and
wherein said mouse is nonfunctional to express endogenous mouse IgK chain, and, wherein said transgenic mouse is capable of producing an antibody comprising a chimeric heavy chain comprising a human IgH variable region and a mouse IgH constant region and chimeric 

 (iii). A method for producing an antibody or antibody heavy or light chain specific to a desired antigen, the method of comprising 
immunizing the  mouse of claim 1, 3 or 4 for time sufficient  to express a 7Attny. Docket: 39080-15401Response to Final Rejection dated Feb 6, 2020 Response filed August 6, 2020 human antibody comprising a human heavy and human kappa light chain in said mouse; and 
isolating serum containing said antibody from said mouse or isolating B-cell expressing said antibody. 
does not reasonably provide enablement for transgenic mouse and method of making said mouse or ES cell whose genome does not comprises (i) a truncated mouse IgK JC intron comprising 782 bp of mouse intronic DNA upstream of said Igk JC intronic DNA upstream of an intronic kappa enhancer or (ii) method of making mouse without any phenotype expressing  a 7Attny. Docket: 39080-15401human antibody or heavy or light chain that comprises a VH and/or VL of a mouse as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the 
Response to arguments
Applicant disagree with the rejection arguing claims are enabled for their full scope, noting that the “presence of inoperative embodiments within the scope of a claim does not necessarily render a claim nonenabled” and the “standard is whether a skilled person could determine which embodiments that were conceived, but not yet made, would be inoperative or operative with expenditure of no more effort than is normally required in the art”. Applicant point to paragraph 50, 61, 65, 280 and 281 to assert that instant specification supports position of unrearranged human V region gene segments at multiple points upstream of Emu. Applicant concludes that instant specification fully enables the claimed invention. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, Applicant should note that while prophetic examples or inoperative embodiments within the scope of the claims do not make the disclosure nonenabling, however, the scope of the claim may still not be enabled where undue experimentation is involved in determining those embodiments that are operable.  Further the claims reading on significant numbers of inoperative embodiments would render claims nonenabled when the specification Atlas Powder Co. v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984); In re Cook, 439 F.2d 730, 735, 169 USPQ 298, 302 (CCPA 1971) (see MPEP 2164.08(b)). In the instant case, claim amendments have broaden the scope of claims by deleting the limitation of wherein the truncated mouse Igk JC intron comprises 782 bp of mouse intronic DNA upstream of the kappa enhancer. The specification teaches a chimeric Ig locus in which human kappa variable region gene segments are positioned at the mouse endogenous lgK locus. Figure 14 of the specification teaches  point of insertion of the landing pad for location of the human V-J gene segments into an endogenous Ig locus is positioned between the last endogenous mouse Jk gene segment and the endogenous mouse intronic Kappa Eienhancer, specifically at coordinate 70,674,735. The NCBIM37, the 5’ end of mouse El enhancer is positioned at coordinate 70,675,517 resulting in a  782 bp of mouse intron DNA between the endogenous mouse Ei enhancer and the 3’ end of said contiguous human Ig JC intron positioned at mouse coordinate. 

    PNG
    media_image1.png
    292
    743
    media_image1.png
    Greyscale

The prior art teaches introduction of the human variable regions at the mouse loci in vivo maintain the appropriate global regulation of chromatin accessibility previously shown to be important for appropriately timed recombination events (Murphy, WO2002066630, page 45, lines 10-15, art of record, Ronai et al. Mol Cell Biol 19:7031-7040 (1999), art of record Haines et al. Eur J Immunol 28:4228-4235 (1998), IDS cited as evidence without relying on the rejection). Hewitt et al (Nature Immunology, 2008, 9(4), 396-404) teach involvement of the Igk locus and its 3’ enhancer in directing the Igh locus to a repressive nuclear subcompartment and inducing the IgH locus to decontract (see abstract). Hewitt et al continue to state “It could be that physical association of loci or alleles in the nucleus that is essential for ensuring that the timing of coordinated changes in gene expression is correctly regulated (emphasis added). Published analyses of interchromosomal associations have not examined association relative to 
Examiner’s note: Should applicant provide evidence of the non-criticality or rebut the criticality of JC intron within chimeric JC intron comprising a single or few nucleotide truncation of mouse JC intron in resulting phenotype, instant enablement rejection would be withdrawn, pending further consideration.  

Maintained & new-Claim Rejections - 35 USC § 103-necessitated by amendments 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-11, 13-15, 22-23, 29-30, 33 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006)), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Tanamachi et al. (W02007/117410, IDS) as evidence by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS). 
It is relevant to note that previous obviousness rejection is modified in view of amendments and newly added claims that necessitated new grounds of rejection. Previous rejection is withdrawn in view of instant modified rejection that is presented as follows.
Claim interpretation: The transitional term "comprising", here which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements, therefore recitation of truncated mouse Igk JC intron comprises 782 bp of mouse intronic DNA is interpreted as more than 782bp but less than full length mouse JC intronPage 15 of 43. (See MPEP 2111.03). The claim as such is interpreted to encompass deletion of a single, or two nucleotide from the mouse JC intron.  Claims 22, 29 and claims dependent therefrom recite only one active method step of expressing said antibody or antigen binding 
With respect to claim 9, Murphy et al teaches method of making said transgenic mouse by  direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact. Murphy explicitly contemplated that the murine immunoglobulin heavy chain intronic enhancer, E, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development (see example 3). It is further disclosed that construct comprises gene segment V6-1 to JH6 in human germline order (see figure 4a) inserted upstream of the endogenous mouse constant region. Murphy et al further discloses individual replacement of the heavy, kappa and lambda loci, and replacement of such loci in part, such that the genome of the modified rodent or rodent cell still comprises endogenous V(D)J regions that have not been deleted , the separate disclosures of modified heavy chain, kappa chain and lambda chain loci in claims and the references to replacement of the loci in part.  It is further noted that isolation of homozygous mice and the breeding of mice 
It is noted that Murphy discloses homologous integration of “a large human insert spanning from several human V gene segments through the entire human  DJ region using a mouse homology arm containing the mouse region immediately adjacent to, but not including, the mouse J segments (page  46, lines 25-28). In view of foregoing disclosure one of ordinary skill in the art would conclude that recitation of  entire human DJ region would encompass a chimeric  J/C intron in the IgH locus of a Murphy mouse because at least some human intronic DNA must have been included to include the entire DJ region  in order to avoid cleaving the DNA immediately next to the 3' human JH gene segment meeting the limitation of chimeric JC intron.  The altered ES cell is then injected into a mouse embryo to transmit the modification into the mouse germline (see page 2, lines 17-19, page 46, lines 34-35).
With respect to claims 10, Murphy et al  teach a  method of inserting  in whole or in part, in a mouse embryonic stem cell, an endogenous immunoglobulin variable region gene locus with its homologous or orthologous human gene locus comprising a) obtaining a large cloned genomic fragment containing, in whole or in part, the homologous or orthologous human gene locus; b) using bacterial homologous recombination to genetically modify the large cloned genomic fragment of (a) to create a large targeting vector for use in the embryonic stem cells; c) 
Regarding claims 17-19, 22-23, Murphy et al further teaches a method of a method of making a human antibody comprising:  a) exposing the mouse as discussed supra with an antigenic stimulation, such that the mouse produces an antibody against the antigen; b) isolating the DNA encoding the variable regions of the heavy and light chains of the antibody;  c) operably linking the DNA encoding the variable regions of (b) to DNA encoding the human heavy and light chain constant regions in a cell capable of expressing active antibodies; d) growing the cell under such conditions as to express the human antibody; and  e) recovering the antibody, wherein the cell is a CHO cell (see claim 36 of '630). It is further disclosed that the mouse may be used as a source of DNA encoding the variable regions of human antibodies. Using standard recombinant technology, DNA encoding the variable regions of the heavy and light chains of the antibody is operably linked to DNA encoding the human heavy and light chain constant regions in cells, such as a CHO cells, which are capable of expressing active antibodies (see page 52). Murphy et al further teach an antibody comprising a human variable region encoded by the genetically modified variable gene locus operably linked to endogenous mouse constant region, wherein it further comprising a human constant region (see claims 26-28 of ‘630). 

    PNG
    media_image2.png
    279
    408
    media_image2.png
    Greyscale


 Regarding claims 13-15, Stevens essentially disclose that the entire hu an Ig heavy and kappa light chain variable repertoire has been integrated into ES cells. The resulting genomic loci are stable throughout multiple generations of mice and have been shown to be used productively, generating antibodies of diverse fully-human variable sequences. High affinity therapeutic antibodies have been generated to many different antigens utilizing standard hybridoma and cloning techniques, further highlighting the speed and efficiency of Velocigene technology (see page 74). It is disclosed that the antibodies produced by the mice possess mouse constant regions, …. have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74).
It is further disclosed that murine immunoglobulin heavy chain intronic enhancer, Emu, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development, whereas the immunoglobulin heavy chain 3' mouse enhancer region appears to be critical for class switching  as well as heavy chain gene expression at later stages of B cell differentiation, therefore,  it is desirable to maintain these (mouse) sequences intact (col. 21, line 2-14). Thus, it is apparent that the unrearranged human heavy chain DNA of the chimeric J/C intron of the enhancer and the switch element of are operatively linked to mouse C region (see figure 4). 
(b) exposing the mouse as described above to antigenic stimulation, such that the mouse produces an antibody against the antigen; 
(c) isolating the DNA encoding the variable regions of the heavy and light chains of the antibody (see col. 8, line 60- col. 9 line 1-2). 

However, combination of references do not teach human JC intronic DNA is contiguous with truncated mouse JC intronic DNA upstream of said mouse Emu and wherein said truncated mouse JC intronic DNA comprises said mouse E, such that said mouse is functional to rearrange said human heavy chain V gene segments, D gene segments and J gene segments and to produce.
Tanamachi discloses the concept of mouse/human chimeric DNA junction. It is noted that the human/mouse chimeric DNA junction of Tanamachi et al. contains a ~400 bp human DNA downstream and contiguous with the 3' end of human JH6 and the entire mouse J/C intron, generating a J/C intron (see figure 1) (limitation of claim 9). Tanamachi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). The kappa light chain construct described in Tanamachi comprises, in 5' to 3' direction: a plurality of human VK regions, a plurality of human JK segments, a JK enhancer from a mouse host, and a CK coding region from a mouse host (see page 6, paragraph 2).  Tanamachi continue to teach in a preferred embodiment that the invention provides a transgene construct which comprises, in 5' to 3' direction, a plurality of human VH regions, a plurality of human D segments, a plurality of human JH segments, a mouse J-mu enhancer, a mouse mu switch region and a mouse mu constant region, wherein the transgene contact, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse gamma constant region such that chimeric antibodies comprising human V regions and mouse constant regions (see page 5, lines 24-30). Tanamachi further discloses ligating the.. .fragment, containing the mouse J-mu enhancer, mouse mu switch region and all of the mouse mu coding regions.. .into [a restriction] site 3' of the human VDJ region (see page 5, lines 24-30, 27,  Tanamachi  disclose that the mouse of the invention comprises, in 5' to 3' direction, a plurality of human Vh regions, a plurality of human D segments, a plurality of human JH segments, a mouse J- enhancer, a mouse  switch region and a mouse constant region, wherein the transgene construct, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse  constant region such that chimeric antibodies comprising human V regions and mouse constant regions of IgM and IgG isotype are produced in the mouse as required by the claims (see page 11, lines 4-10).  
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art, to modify the method of producing mouse, cell or isolating an antigen specific antibody from a cell derived from the transgenic  homozygous mouse by modifying the method of  Murphy by substituting the human IgH 3 '-end J region and moue JC intron cloning junction with a human IgH 3 '- J region gene segment and mouse J/C intron cloning junction of Tanamachi et al, to produce human/mouse chimeric J/C intron to produce genetically modified cells, embryo and mouse, with a reasonable expectation of success, and such would be obvious modification to generate chimeric J/C intron so as to join human IgH VDJ region gene segments to a mouse J/C intron comprising the mouse enhancer, and mouse IgH constant region gene segments as evident from the teaching of Tanamachi to use said mouse to produce antigen specific antibody or antigen binding fragment thereof , with a reasonable expectation of success, at the time of the instant invention, as instantly claimed. Said modification amounting to combining prior art elements according to known methods to yield predictable results. It is relevant to note that because the inserted human IgH and IgLvariable region gene segments are in a position previously occupied by the mouse variable region sequences one of ordinary skill in the art would conclude that prior art of Murphy encompass inactivation of mouse endogenous IgH and IgL variable region DNA such that only human IgH and IgL variable domains expressed from the immunoglobulin locus. Absent of any specific resulting phenotype affected by the length of truncation of mouse JC intron or criticality JC intron, the limitation of chimeric J/C intron broadly comprise few nucleotide of human J/C intron origin and remaining from mouse JC intron. Those of ordinary skill in the art would immediately recognize that the single or few nucleotide of the mouse and human J/C intron sequences are identical and could be interpreted as chimeric JC intron. A person of ordinary skill in the art reviewing the teaching of Murphy and Tanamachi would have concluded that so long as the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006)), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Tanamachi et al. (W02007/117410, IDS), Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) as applied above for claim 1, and further in view of Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record.
The teaching of Murphy, Stevens , Tanamachi as evident from Morrison have been described above and relied in same manner here. The combination of references differ from claimed invention by not explicitly said enhancer and said constant region wherein said human 3’-JH is less than 1 kb upstream of said chimeric junction.
(see 1 kb scale bar, figure 1A).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to position the chimeric junction within the J/C intron less than 1kb downstream of the most 3' human JH gene segment and upstream of the mouse Eμ intronic enhancer as an obvious modification of a Murphy mouse in view of Tanamachi and Morrison, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  Absent evidence of any unexpected or superior results, one of ordinary skill in the art reviewing the teaching of prior art would have been motivated to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence. One of ordinary skill in the art would have expected reasonable expectation of success particularly since prior art successfully reported unrearranged human variable region segment inserted within chimeric JC intron resulting in production of hybrid antibody in response to an antigen as in Tanamachi. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claim 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006)), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Tanamachi et al. (W02007/117410, IDS), Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS)as applied above for claim 1 and Adams (Genomics. 2005 December; 86 (6):753-8).
The combination of references differ from instant invention by not explicitly disclosing said mouse is 129 strain.
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line  from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Tanamachi, Morrison and Adams to produce transgenic homozygous mouse of Murphy whose genome comprises unrearranged human lgH variable region gene segments positioned at an endogenous IgH locus upstream of a endogenous mouse constant (C) region using a mouse strain such as sv129 as suggested by Adams, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught ES cell clone from sv129 mouse could tolerate multiple, sequential genetic manipulation and maintain its ability to colonize the germline. One of skill in the art would have been expected to have a reasonable expectation of success in producing transgenic mouse as claimed using site specific insertion of human Ig locus in mouse endogenous Ig locus because prior art successfully reported  targeted strategy to insert large sequences in mouse ES cells from Sv129 strain mouse to produce transgenic mouse, while Murphy taught a mouse whose genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 10-11, 13-14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006)), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Tanamachi et al. (W02007/117410, IDS) as evidence by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) as applied above for claim 1 and 10, and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).
The teaching of Murphy et al, Stevens, Valenzuela and Tanamachi have been described above and relied in same manner here. The combination of references differ from claimed invention by not explicitly disclosing transgenic mouse comprising said progeny (B-cell). 
Stevens Patents teaches “[m]ethods for generating human antibodies, said method comprising "administering antigen directly to mice that comprise DNA loci encoding.., a human Ig heavy chain variable region... (col. 9, lines 19-23). As described by the Stevens Patent, The method provides a transgenic mouse having a genome comprising human heavy.., chain variable regions operably linked to endogenous mouse constant region loci such that the mouse produces an antibody comprising a human variable region and a mouse constant region" (column 9, lines 29-25, col. 10, 10-20). The Stevens Abstract reports that "[b]y replacing only the variable segments at the heavy.., chain loci, endogenous gene control mechanisms are retained" and that "[b]y leaving the mouse constant regions intact, antibody effector functions, such as Fc receptor and complement binding, are conserved" (lines 7-10). The Stevens Abstract further reports that"the mice exhibit wild type immune systems, with normal populations at all stages of B cell development, and normal rates of variable segment usage, somatic hypermutation and class switching" (lines 11-13). It is further disclosed that the method further comprises replacement of mouse constant regions with desired human constant regions to generate the fully human antibodies of the invention (see col. 10, lines 40-44). Stevens et al teach a transgenic mouse in which the endogenous immunoglobulin heavy and light chain variable regions are replaced with the corresponding human variable regions is challenged with the antigen of interest, and B-cells are recovered from the mice that express antibodies. The lymphatic cells may be fused with a myeloma cell line to prepare immortal hybridoma cell lines, and such hybridoma cell lines are 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy et al, Stevens, Tanamachi, Morrison and Stevens to modify the method of Murphy by isolating progeny cells expressing said antigen specific antibody to isolate nucleic acid encoding said polypeptide using the method of Stevens Patent, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success in isolating a polypeptide comprising human Ig variable region of an antigen specific using the method disclosed in Murphy and/or Stevens from the mouse of Murphy because prior art successfully reported  isolating antigen-specific lymphocytes  and  B cells from the mouse exposed to antigen to produce hybridoma cells and isolate nucleic acid encoding antibody and /or antibody directed against antigen to produce affinity matured antibody. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).



Response to arguments
To the extent that Applicants’ arguments are pertinent to the standing rejection of claims, they are addressed as follows. It should be noted that the teaching of Grosveld and Stevens abstract (page 35-45 of the applicant’s argument) that is applied as an alternative to the teaching of Tanamachi and Stevens Patent is hereby withdrawn as applicant’s argument and evidence on record is persuasive, therefore, Applicants’ arguments with respect to the withdrawn references are thereby rendered moot. 
Applicant disagree with the rejection arguing prior art fails to teach a chimeric IgH locus taught by Murphy, which requires the IgH locus to comprise a complete mouse JC intron, see Figure 4 of Murphy, illustrating the “mouse homology arm containing the region immediately adjacent to, but not including, the mouse J segments” page 19, lines 15-17 of Murphy, and Murphy’s teaching that “there is a direct substitution of the human V-D-J/.V-J regions for the equivalent regions of the mouse loci” page 44, lines 5- 6. Applicant notes that Figure 4, its legend and the working example 4 of Murphy, all explicitly indicate the presence of the entire mouse JC intron. Applicant assert that Murphy teaches away from modifying the chimeric junction by substituting full, entire mouse JC intron with instantly recited truncated mouse JC intron. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant’s argument that JC intron of the chimeric Ig kappa locus of the mouse of the claimed invention comprises a truncated mouse Ig kappa JC intronic DNA that is different from Murphy, it is emphasized that instant specification fails to disclose that the truncated mouse JC intron is a critical feature. Further, instant claims are broad and read on "truncated mouse JC intron” that comprises a single nucleotide or few nucleotide difference. Additionally, method making mouse or ES cells requires any specific resulting phenotype that would distinguish the resulting mouse or cell from one disclosed in prior art. .In the instant case, claim amendments have broaden the scope of claims by deleting the limitation of wherein the truncated mouse Igk JC intron comprises 782 bp of mouse intronic DNA upstream of the kappa enhancer. The specification teaches a chimeric Ig locus in which human kappa variable region gene segments are positioned at the mouse endogenous lgK locus. Figure 14 of the specification teaches  point of insertion of the landing pad for location of the human V-J gene segments into an endogenous Ig locus is positioned between the last endogenous mouse Jk gene segment and the endogenous mouse intronic Kappa Eienhancer, specifically at coordinate 70,674,735. The  enhancer is positioned at coordinate 70,675,517 resulting in a  782 bp of mouse intron DNA between the endogenous mouse Ei enhancer and the 3’ end of said contiguous human Ig JC intron positioned at mouse coordinate. 

    PNG
    media_image1.png
    292
    743
    media_image1.png
    Greyscale


It is emphasized that neither the instant application, nor the van Dijk declaration provide any evidence that the loss of as single or few nucleotide in the mouse JC intron resulting in truncated mouse JC intron would necessarily and predictably changes the resulting phenotype of the mouse or ES cells. Absent evidence contrary the resulting chimeric JC intron comprising a truncated mouse JC intron is not considered material to patentability.
On pages 21-24 of the applicant’s argument, applicant argues that Tanamachi teaches randomly integrated, 57 kb transgene in contrast to the megabase length of the chimeric IgH locus recited in the instant claims and taught by Murphy. Applicant continue to argues that by virtue of its random integration into the mouse cell genome, the minimal chimeric IgH transgene taught by Tanamachi lacks the extensive chromosomal regulatory regions present in the instantly recited chimeric IgH locus positioned at the endogenous IgH locus. Applicant further argues that there is no motivation for one of skill in the art to combine the chimeric JC intron of the randomly positioned chimeric IgH locus of Tanamachi with positioning of human v region gene segment at the endogenous IgH locus taught in Murphy to arrive to the claimed IgH locus. Murphy’s teaching of the disadvantages of trans-switching in making chimeras is inconsistent with a motivation for combining Murphy with Tanamachi’ s disclosure that the transgene comprising human VDJ sequences linked to a mu constant region of the mouse host is capable of undergoing trans-switching with an endogenous region of the mouse host when the transgene is inserted into the host genome such that chimeric antibodies are produced. Applicant point to the Bradley and van Dijik’s declaration support the position that this reliance on Tanamachi to modify the chimeric IgH locus taught by Murphy to arrive at the instantly recited chimeric IgH 
In response to applicant’s argument that there is no suggestion or motivation to use the feature of Tanamachi, it is noted that Tanamachi is applied not to illustrate advantage of using a chimeric JC intron, rather it is applied to the extent they create an human/mouse chimeric JC intron in the design of their human/mouse chimeric IgH locus, and attain successful expression of the human/mouse chimeric IgH antibody chains to provide sufficient motivation that such a concept works. Applicant’s argument that Murphy teaches away from Tanamachi is not persuasive because. Tanamachi explicitly shows that the ability to produce human/mouse chimeric IgH antibody chains in response to immunization (Examples 3-6). Thus, Murphy is not considered to teach away from Tanamachi so as to render Tanamachi incompatible for combining with Murphy.
In response to applicant’s argument pertaining to the teaching of Murphy, it is noted that the instant recitation of a chimeric J/C intron comprising a truncated mouse JC intron read on mouse JC intron comprising presence of  a single or few nucleotide of human origin that may be identical to sequence of mouse origin. Absent of any specific length of truncation of mouse and/or human JC intron, the limitation of chimeric J/C intron broadly comprise few nucleotide of human J/C intron origin contagious with remaining (truncated) mouse JC intron. Those of ordinary skill in the art immediately recognize that the initial 12 nucleotide portion of the mouse and human J/C intron sequences are identical as evident from the human and mouse sequence disclosed in Retter et al (J Immunol 2007; 179:2419-2427, IDS) and  Ravetch et al (Cell, 1981, 27 583-591, IDS) (cited as evidence without relying on rejection). Therefore, the genome of the mouse disclosed in Murphy could be interpreted as chimeric JC intron comprising few nucleotides of human JC intron and remaining being truncated mouse JC intron (lacking first 12 nucleotide) meeting the limitation of the claims. Further, it is disclosed that the human and mouse JC intron sequence could be retrieved from NCBI Accession No. AJ851868 (located at positions 1416058-1416069) and NCBI Accession No. X97051 (located at positions 89823- i.e., immediately downstream of their respective 3' JH gene segments) are identical:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

In view of foregoing, it is apparent that the source of the nucleotides of a J/C intron were known, and in absence of any specific sequence requirement or any extent of truncation of mouse JC intron one of ordinary skill in the art would conclude that source of nucleotide would not have represented a significant difference particularly since the a single nucleotide or first few nucleotides have the identical sequence to human JC intron sequence. Applicant should note that the "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." The instant specification fails to disclose an element of criticality for the presence of a chimeric J/C intron comprising a truncated human JC intronic DNA and a truncated mouse JC intron that lacks few nucleotide. Rather, both the instant transgenic mouse, and the transgenic mice of Murphy et al and Tanamachi et al comprise the endogenous mouse Eμ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. In the instant case, neither specification nor the declaration provided objective evidence of criticality of specific length of nucleotide truncation of “mouse” or "human", as opposed to some nucleotide of “human” and remaining from "mouse origin". The declaration fails to provide evidence that small truncation of mouse JC intron such as those embraced by the first few nucleotides of the 
In response, it is noted that Murphy et al and the van Dijk’s or Bradley’s all emphasize the criticality of using and retain the endogenous mouse mu enhancer region for V-DJ recombination. One of ordinary skill in the art reviewing the teaching of Murphy and Tanamachi would have concluded that the endogenous mouse mu enhancer is present downstream to the start of the J/C intron (Tanamachi fig. 1 and Aguilera Fig, 1). Examiner has earlier indicated that claimed chimeric JC intron is broad and read on a chimeric JC intron comprising a single or few nucleotides of human origin and remaining of mouse origin. It is emphasized that because the initial few nucleotide portion of the mouse and human J/C intron sequences is identical, when analyzing the genome of, e.g., a Murphy mouse, it is practically impossible to determine whether the J/C intron is “chimeric” or “mouse” in this region and could be interpreted as chimeric JC intron. It is unclear how the those of ordinary skill in the art would not be able to predictably extrapolate the ability of a human/mouse chimeric IgH locus to yield human/mouse chimeric IgH polypeptides simply because one reference disclosed random integration as in Tanamachi while another reference disclosed a human/mouse chimeric IgH locus at the endogenous IgH mouse locus as in Murphy particularly since both disclosed the transgenic mice are able to produce human/mouse chimeric IgH polypeptides. Further, applicant in part agree that Murphy et al and Tanamachi et al, teach a human/mouse chimeric IgH loci comprising either non-chimeric J/C intron (Murphy et al) or a human/mouse chimeric J/C intron (Tanamachi et al) that were recognized by the ordinary artisan to yield human/mouse chimeric IgH polypeptides. The instant specification fails to disclose criticality for the presence of a chimeric J/C intron comprising human JC intronic DNA and a truncated mouse intron that reads on few missing e nucleotide of mouse JC intron. One of ordinary skill in the art immediately recognize that there are only limited options when creating a chimeric human/mouse JC intron,  wherein  the mouse JC intron will either be full-length or truncated in some manner so as to allow the ordinary artisan to introduce the human variable gene segments into the transgenic IgH locus. The ordinary artisans recognize there is a finite number of predictable potential solutions, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success.
On pages 27-30 of the applicant’s argument applicant argues Stevens Fig. 2 appears to disclose a chimeric Ig locus where (5’ to 3’) the human Ig variable region is joined to a fully 
	As stated above, instant claims are broad and instant specification fails to disclose an element of criticality for the presence of a chimeric J/C intron comprising human JC intronic DNA and a truncated mouse JC intron.  In the instant case, both the instant transgenic mouse, and the transgenic mouse disclosed in Murphy et al and Tanamachi et al comprise the endogenous mouse Eμ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. Further those of ordinary skill in the art immediately recognize that there are only limited option (fully human intron, fully mouse intron or chimeric JC intron) options when creating a chimeric human/mouse JC intron, wherein the mouse JC intron will either be full-length or truncated in some manner so as to allow the  gene segments into the transgenic IgH locus. The ordinary artisans recognize there is a finite number of predictable potential solutions, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. Applicant has provided no objective evidence that the presence/absence of a single or few nucleotide motif of human origin at the human/mouse junction at the 5' boundary of, the J/C intron that would have been recognized by the ordinary artisan to render such a human/mouse chimeric J/C intron absolutely unpredictable so as to prohibit the formation of a mature human/mouse chimeric IgH polypeptide. In response to applicant's argument that Morrison describes a cell line containing a randomly inserted vector would not reliably and predictably extrapolate the ability of such a chimeric IgH locus comprising a JC intron with truncated mouse JC DNA , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Morrison is applied to supplement the teaching of Tanamachi who states “In providing a fragment encoding the variable region, it will usually be desirable to include all or a portion of the intron downstream from the J region [i.e., the “J/C intron”]. … The gene sequence between the J (joining region) and the constant region of the fused gene may be primarily the intron sequence associated with (1) the constant region, (2) the J region, or (3) portions of each. The last may be a matter of convenience where there is a convenient restriction site in the introns from the two sources (col.  3, lines 52-62). Morrison further discloses that J/C introns in chimeric immunoglobulin genes “may be naturally contiguous to the J segment or naturally contiguous to the C domain or a combination of fragments from both (col.  6, line 7-9). It is relevant to note that Murphy, Tanamachi and Morrison all teach the desirability of maintain the mouse enhancer in the J/C intron of their chimeric immunoglobulin constructs. Thus, each of these references are directed to the same goal of expression of chimeric antibodies in mouse cells, and teach similar means of achieving it by linking variable region sequences from a first mammalian source to constant region sequences from a second mammalian source by way of a J/C intron that includes the intact mouse intronic enhancer. Applicant re-iterates and rely on their previous arguments that have been discussed in preceding section with respect to the teaching of Tanamachi. The 
Applicant argues that Aguilera does not modify the chimeric IgH locus taught by replacing its JC intron, with one comprising a truncated moue JC intronic JC DNA as disclosed in Tanamachi. Applicant's argument has been fully considered, but is not persuasive. 
In response, Aguilera et al is merely cited as evidence that the intronic Eμ enhancer is less than 1kb from the 3' J gene segment (Figure lB). Thus, it is structurally obvious that the recombination of the human immunoglobulin V-D-J genes retaining the endogenous mouse intronic Emu enhancer will result in a 3 '-most JH gene segment that is contiguous with mouse intronic JC DNA at a human DNA/mouse DNA junction point wherein the 3'-most JH gene segment is less than 2kb and/or less than 1kb of the junction.
In response to van Dijk declaration, it is relevant to note that the human/mouse chimeric IgH loci comprising either non-chimeric J/C intron (Murphy et al) or a human/mouse chimeric J/C intron (Tanamachi et al) were both recognized by the ordinary artisan to yield human/mouse chimeric IgH polypeptides. Murphy et al and the van Dijk Declaration both emphasize  to use/retain the endogenous mouse mu enhancer region, as disclosed by Murphy et al, "shown to be critical for V-D-J recombination". However, those of ordinary skill in the art had long-recognized that the endogenous mouse mu enhancer was significantly downstream (3 ') to the start of the J/C intron. See, for example, Tanamachi et al (Figure 1) and Aguilera et al (Figure 1). The recitation of human/mouse chimeric intron merely requires but a single nucleotide of human origin as discussed in preceding sections.  The "mere existence of differences between the prior Dann v. Johnston, 425 U.S. 219,230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."ld. Applicant has provided no objective evidence that the presence a single or few nucleotide of "human origin" at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding single (a) nucleotide of "mouse origin".
On pages 33-34 of the applicants’ argument, Applicant re-iterates and rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response. 
On pages 45-47 of the applicants’ argument, Applicant in part reiterate the van Dijik’s declaration to emphasize that the concept of design choice may be acceptable rationale for an obviousness rejection when claimed product merely arranges known elements, however, the claims of the instant application is not such a case, because (i) the Murphy mice appear prophetic with respect to the chimeric Ig loci, (11) Murphy does not disclose that the chimeric IgH locus has a chimeric JC intron comprising a truncated mouse IgH JC intron as required by the instant claims, and the Office Action provided no persuasive evidence that a chimeric IgH locus having the recited chimeric JC intron was a known alternative (i.e., a “functionally equivalent to a known configuration”) to the design of a chimeric IgH locus at an endogenous IgH locus taught in the prior art. Nor did the Office Action advance a “convincing line of reasoning” why including a truncated mouse intronic JC DNA in a chimeric IgH locus, as required by the instant claims was an obvious matter of design choice in light of the teachings of the chimeric IgH locus of Murphy and the importance Murphy teaches in maintaining an entire endogenous mouse JC intron. Thus, Applicant further questions the “predictable results” that would be yielded by modifying the Murphy mouse as proposed by the Office Action, given that the Murphy mouse is prophetic, and none of the cited secondary references are evidentiary of the Murphy mice. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it is noted that Murphy et al and the van Dijk’s emphasize the criticality of using and retain the endogenous mouse mu enhancer region for V-DJ recombination. One of ordinary skill in the art reviewing the teaching of Murphy and Tanamachi would have concluded that the endogenous mouse mu enhancer is present downstream to the start of the J/C intron is broad and read on a chimeric JC intron comprising a single or few nucleotide of human origin and remaining of mouse origin. It is emphasized that because the initial 12 nucleotide portion of the mouse and human J/C intron sequences is identical, when analyzing the genome of, e.g., a Murphy mouse, it is practically impossible to determine whether the J/C intron is “chimeric” or “mouse” in this region and could be interpreted as chimeric JC intron. It is unclear how the those of ordinary skill in the art would not be able to predictably extrapolate the ability of a human/mouse chimeric IgH locus to yield human/mouse chimeric IgH polypeptides simply because one reference disclosed random integration as in Tanamachi while another reference disclosed a human/mouse chimeric IgH locus at the endogenous IgH mouse locus as in Murphy particularly since both disclosed the transgenic mice are able to produce human/mouse chimeric IgH polypeptides. Further, applicant in part agree that Murphy et al and Tanamachi et al, teach a human/mouse chimeric IgH loci comprising either non-chimeric J/C intron (Murphy et al) or a human/mouse chimeric J/C intron (Tanamachi et al) that were recognized by the ordinary artisan to yield human/mouse chimeric IgH polypeptides. The instant specification fails to disclose an element of criticality for the presence of a chimeric J/C intron comprising human JC intronic DNA and a truncated that reads on a single or few missing nucleotide of mouse JC intron. One of ordinary skill in the art immediately recognize that there are only limited options when creating a chimeric human/mouse JC intron,  wherein  the mouse JC intron will either be full-length or truncated in some manner so as to allow the ordinary artisan to introduce the human variable gene segments into the transgenic IgH locus. The ordinary artisans recognize there is a finite number of predictable potential solutions, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success.
Applicant continue to argue that none of the claims of the five challenged Kymab patents require the instantly recited “truncated mouse IgH JC intronic DNA”, it is not clear to Applicant why how the DeFranco declaration is applicable to the instant claims. Applicant reiterate the earlier argument that Murphy, Stevens do not provide motivation for one of skill at the time of the invention to modify the chimeric locus of Murphy by truncating the mouse component to arrive at the instantly recited chimeric IgH locus.  Applicant reiterate the van Dijik’s declaration to argue that regulation the IgH locus is complex. In addition to regulation at the translational level the IgH locus is subjected to the coordinated regulation of the joining of unrearranged D and JH gene segments, of the joining of unrearranged VH gene segments to a rearranged DJH 
In response, Examiner in part agree with the applicant’s argument that none of the previously issued Kymab patents require the instantly recited truncated mouse IgH JC intronic DNA and therefore this limitation was not explicitly addressed by DeFranco ‘s  declaration and  therefore was not reviewed by PTAB. Given the breadth of the truncation of mouse IgH JC intronic DNA, and in absence of any specific sequence requirement or any specific truncation of mouse JC intron one of ordinary skill in the art would conclude that source of nucleotide would not have represented a significant difference particularly since the first few or 12 nucleotides of the mouse JC intron have the identical sequence to human JC intron sequence. Applicant should note that the "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." The instant specification fails to disclose an element of criticality for the presence of a chimeric J/C intron comprising a truncated human JC intronic DNA and a truncated mouse JC intron that lacks few nucleotide. Rather, both the instant transgenic mouse, and the transgenic mice of Murphy et al and Tanamachi et al comprise the endogenous mouse Eμ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain.
Applicant’s argument pertaining to both the figures and the text of the Murphy specification indicating that the entire mouse JC intron must be present in the chimeric IgH loci, which is in contrast to the instantly recited truncated mouse JC intron has been discussed in preceding section (see page 20-22 of this office action). The arguments are substantially the same as those addressed in the foregoing response. 
In response to applicant’s relying on Van Dijk’s declaration stating that the regulation the IgH locus is complex. However, Van Dijk’s declaration is deficient to the extent the declaration fails to address how a truncated mouse JC intron and/or full JC intron   would affect the n and p nucleotide addition, somatic hypermutation, and transcription. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). In fact, contrary to applicant’s argument, DeFranco’s removed during RNA splicing and therefore, the intron sequences do not affect the translation of mRNA into immunoglobulins (emphasis added). DeFranco emphasizes this basic understanding of RNA processing was known in the art as far back as in 1995 (see para 128 of the DeFranco’s declaration, IDS filed on 1/21/2021). Given the breadth of the truncated mouse JC intron as discussed in preceding section and absent of any specific phenotype resulting from the method of making mouse or ES cells or any benefit by positioning the chimeric junction that could be placed anywhere within the intron as long as the junction does not disrupt the regulatory sequence including a IgH JC intron comprising a truncated mouse IgH intron DNA upstream of the enhancer as required by claims for initiation of recombination and expression for the hybrid IgH locus, with reasonable expectation of success.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record. 
Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "said 782 bp" in line 1. There is insufficient antecedent basis for this limitation in the claim. It is noted that recitation of truncated mouse Igk JC intron comprising 782 bp of mouse intronic DNA upstream of said kappa enhancer has been deleted from the base claim 1 and therefore, recitation of said 782 bp of mouse intronic DNA lacks antecedent basis for this limitation particularly since amendment to claim 1 has been broaden the length of the mouse JC intron and not limited to 782bp as required by claim 24 (see discussion of length of 782bp in enablement rejection). Appropriate correction is required.   

Maintained-Double Patenting
Claims 1-19, 21-27, 29-30, 31-33 and 34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of USP. 9505827 (13740727) and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
s 1-19, 21-27, 29-30, 31-33 and 34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US Patent no 9447177 for the reasons of record. 
Claims 1-19, 21-27, 29-30, 31-33 and 34 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-10, 14-15, 18-27 of copending Application No. 14040405 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
Claims 1-19, 21-27, 29-30, 31-33 and 34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of USP 9434782 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
Claims 1-19, 21-27, 29-30, 31-33 and 34 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-9, 13-14, 16-22 of copending Application No. 14056700 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
Claims 1-19, 21-27, 29-30, 31-33 and 34 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 9-11, 15-17, 20-28 of copending Application No. 14516461 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
Claims 1-19, 21-27, 29-30, 31-33 and 34 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 147, 153, 169, 225, 245, 282, 343-344, 346-351, 353-356 of copending Application No. 13310431 for the reasons of record.
Claims 1-19, 21-27, 29-30, 31-33 and 34  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383188 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. 
Claims 1-19, 21-27, 29-30, 31-33 and 34 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of 
Claims 1-19, 21-27, 29-30, 31-33 and 34 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of copending Application No. 15251969 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
Claims 1-19, 21-27, 29-30, 31-33 and 34 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383353 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. 
Claims 1-19, 21-27, 29-30, 31-33 and 34 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385348 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1-19, 21-27, 29-30, 31-33 and 34 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385372 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
Claims 1-19, 21-27, 29-30, 31-33 and 34 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383101 and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus.
.
Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and applications and patent discussed above. Thus the rejection is maintained.

Conclusion
No claims allowed. 
Claim 31 is free of prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MORRISON S.L., et al. "Vectors and Approaches for the Eukaryotic Expression of Antibodies and Antibody Fusion Proteins" Antibody Engineering, 2nd Edition, Chapter 9, Edited by Carl A. K., Borrebaeck NY Oxford; Oxford University Press, 1995, 31 pages.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632